                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

FRED WATSON,                                   )
                                               )
              Plaintiff,                       )   No. 4:17-CV-2187 RLW
                                               )
       v.                                      )
                                               )
EDDIE BOYD, et al.,                            )
                                               )
              Defendants.                      )

                              MEMORANDUM AND ORDER

       This matter is before the court on Plaintiffs Motion to Stay Discovery Pending the

Resolution of Motions Before the Court, or in the Alternative, Motion for Amended Scheduling

Order ("Motion to Stay"; ECF No. 74) and Plaintiffs 56(D) Motion to Dismiss or Defer

Summary Judgment (ECF No. 103). Plaintiffs Motions sought relief from the scheduling order

until the Court ruled on various discovery motions pending before the Court. On March 28,

2019, the Court extended Plaintiffs deadline for responding to Defendants' Motion for

Summary Judgment until May 17, 2019. (ECF No. 108). On April 5, 2019, this Court ruled on

the pending discovery motions.    Therefore, the Court denies Plaintiffs Motion to Stay and

Motion to Dismiss or Defer Summary Judgment, without prejudice, because the Court has ruled

on the pending discovery motions and granted Plaintiff additional time to respond Defendants'

Motion for Summary Judgment. Any further requests for relief or additional time should be filed

as new motions.

       According! y,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Stay Discovery Pending the

Resolution of Motions Before the Court, or in the Alternative, Motion for Amended Scheduling
Order (ECF No. 74) and Plaintiffs 56(D) Motion to Dismiss or Defer Summary Judgment (ECF

No. 103) are DENIED without prejudice.

Dated this 9th day of April, 2019.




                                          ~rl·~
                                           UNITED STATES DISTRICT JUDGE




                                          -2-
